
 
Exhibit 10.16


FORM OF TWO-YEAR SUBSCRIPTION AND LOCK-UP AGREEMENT




Apro Bio Pharmaceutical Corporation
5350 South Roslyn, Ste 400
Greenwood Village, CO  80111
Fax (303) 867-3416




Re:           Subscription and Two Year Lock Up Agreement


Ladies and Gentlemen:


This agreement is made in connection with the proposed merger of Apro Bio
Pharmaceutical Corporation (“Apro”) with and into Across America Financial
Services, Inc. (“Across America”) pursuant to a Agreement of Merger and Plan of
Reorganization dated November 17, 2008 between Apro and Across America, whereby
Across America will issue to Apro 18,189,462 shares of its common stock in
exchange for all of the outstanding common stock of Apro.  Apro will distribute
the shares of Across America issued to it to its shareholders in exchange for
their shares of common stock in Apro.  The Agreement of Merger and Plan of
Reorganization has been approved by the shareholders of Apro.  Apro and Across
America shall be referred to herein as the “Company”).


In consideration of the offer of shares of Across America to me in exchange for
my shares of Apro,  and of other valuable consideration, the receipt of which is
hereby acknowledged, I agree as follows:


1.  Consent to Share Exchange.  I hereby consent to the exchange of my shares of
common stock of Apro for shares of the common stock of Across America in the
proportions as stated in the Agreement of Merger and Plan of Reorganization, a
copy of which is attached hereto as Exhibit A, and I accept receipt of the
common shares of Across America (the “Shares”) in full consideration for my
common shares of Apro.  In connection with such share exchange, I represent and
warrant as follows:


(a)           I have full right, power and authority to deliver such Apro Common
Stock and this Agreement;


(b)           the delivery of my Apro Common Stock will not violate or be in
conflict with, result in a breach of or constitute a default under, any
indenture, loan or credit agreement, deed of trust, mortgage, security agreement
or other agreement or instrument to which I am bound or affected; and


(c)           I have good, valid and marketable title to all shares of Apro
Common Stock indicated herein and I am not affected by any voting trust,
agreement or arrangement affecting the voting rights of such Company Common
Stock.


2.  Representations Regarding Accredited Investor Status and Suitability.  I
hereby acknowledge, represent and warrant to and agrees with, the Company as
follows:


(a)           I understand that the share exchange is being made pursuant to one
or more exemptions from the Securities Act of 1933 (the “Act”).  I represent and
warrant to the Company, as the issuer of the Shares, that I am an "Accredited
Investor" as defined in Regulation D because I come within any one or more of
the following categories (please initial each applicable category):

 

--------------------------------------------------------------------------------

 





 
i.   _____
Any bank as defined in section 3(a)(2) of the Act, or any savings and loan
association or other institution as defined in section 3(a)(5)(A) of the Act
whether acting in its individual or fiduciary capacity; any broker or dealer
registered pursuant to section 15 of the Securities Exchange Act of 1934; any
insurance company as defined in section 2(a)(13) of the Act; any investment
company registered under the Investment Company Act of 1940 or a business
development company as defined in section 2(a)(48) of that Act; any Small
Business Investment Company licensed by the U.S. Small Business Administration
under section 301(c) or (d) of the Small Business Investment Act of 1958; any
plan established and maintained by a state, its political subdivisions, or any
agency or instrumentality of a state or its political subdivisions, for the
benefit of its employees, if such plan has total assets in excess of $5,000,000;
any employee benefit plan within the meaning of the Employee Retirement Income
Security Act of 1974 if the investment decision is made by a plan fiduciary, as
defined in section 3(21) of such act, which is either a bank, savings and loan
association, insurance company, or registered investment adviser, or if the
employee benefit plan has total assets in excess of $5,000,000 or, if a
self-directed plan, with investment decisions made solely by persons that are
accredited investors;



 
ii. _____
Any private business development company as defined in section 202(a)(22) of the
Investment Advisers Act of 1940;



 
iii. _____
Any organization described in section 501(c)(3) of the Internal Revenue Code,
Massachusetts or similar business trust, or partnership, not formed for the
specific purpose of acquiring the securities offered, with total assets in
excess of $5,000,000;



 
iv. _____
Any director, executive officer, or general partner of the issuer of the
securities being offered or sold, or any director, executive officer, or general
partner of a general partner of that issuer;



 
v.  _____
Any natural person whose individual net worth, or joint net worth with that
person's spouse, at the time of his purchase exceeds $1,000,000;



 
vi. _____
Any natural person who had an individual income in excess of $200,000 in each of
the two most recent years or joint income with that person's spouse in excess of
$300,000 in each of those years and has a reasonable expectation of reaching the
same income level in the current year;



 
vii. _____
Any trust, with total assets in excess of $5,000,000, not formed for the
specific purpose of acquiring the securities offered, whose purchase is directed
by a sophisticated person as described in Rule 506(b)(2)(ii); or



 
viii. _____
Any entity in which all of the equity owners are accredited investors.



(b)           I understand that the share exchange is intended to be exempt from
registration under the Ac by virtue of Section 4(2) and/or 4(6) of the Act
and/or the provisions of Regulation D promulgated thereunder and, in accordance
therewith and in furtherance thereof, I represent and warrant to and agree with
the Company as follows:

 
- 2 -

--------------------------------------------------------------------------------

 





 
(i)
I have received the Agreement of Merger and Plan of Reorganization, have
carefully reviewed it and the exhibits attached thereto and documents referenced
therein, and understand and have relied on the information contained therein and
information otherwise provided to me in writing by the Company relating to the
Agreement of Merger and Plan of Reorganization;



 
(ii)
I understand and acknowledge that all documents, records and books pertaining to
the Agreement of Merger and Plan of Reorganization have been made available by
the Company for inspection by the undersigned's attorney(s), accountant(s)
and/or other advisors;



 
(iii)
I and/or my advisor(s) have had a reasonable opportunity to review all publicly
available information concerning the Company, including the Agreement of Merger
and Plan of Reorganization, ask questions of and receive answers from a person
or persons acting on behalf of the Company concerning the Agreement of Merger
and Plan of Reorganization and the Company, and hereby acknowledge that all such
questions have been answered to my full satisfaction;



 
(iv)
No oral or written representations have been made or oral or written information
furnished to mr or my advisor(s) in connection with the Agreement of Merger and
Plan of Reorganization, which were in any way inconsistent with the information
stated in the Agreement of Merger and Plan of Reorganization;



 
(v)
I am not engaging the share exchange as a result of any advertisement, article,
notice, press release or other communication published in any newspaper,
magazine or similar media or broadcast over television or radio, or any seminar
or meeting whose attendees have been invited by any general solicitation or
general advertising, or any solicitation of a subscription by a person not
previously known to me in connection with investments in securities generally;



 
(vi)
If I am a natural person, I have reached the age of majority in the state in
which I reside, have adequate means of providing for my current needs and
personal contingencies, am able to bear the substantial economic risks of an
investment in the Shares for an indefinite period of time, have no need for
liquidity in such investment and, at the present time, could afford a complete
loss of such investment;



 
(vii)
I have, or together with my advisor(s) have, such knowledge and experience in
financial, tax and business matters so as to enable me to utilize the
information made available to me in connection with the Share Exchange in order
to evaluate the merits and risks of an investment in the Shares and to make an
informed investment decision with respect thereto;



 
(viii)
I am not relying on the Company with respect to the tax and other economic
considerations of this investment.  In regard to such considerations, I have
relied on the advice of, or has consulted with, only my own advisors;



 
(ix)
I am acquiring the Shares solely for my own account as principal, for investment
purposes only and not with a view to the resale or distribution thereof, in
whole or in part, and no other person has a direct or indirect beneficial
interest in such Shares;


 
- 3 -

--------------------------------------------------------------------------------

 





 
(x)
I will not sell or otherwise transfer the Shares without registration under the
Act or an exemption therefrom and fully understand and agree that I must bear
the economic risk of the Shares for an indefinite period of time because, among
other reasons, the Shares have not been registered under the Act or under the
securities laws of any state and, therefore, cannot be resold, pledged, assigned
or otherwise disposed of unless it is subsequently registered under the Act and
under the applicable securities laws of such states or unless an exemption from
such registration is available; and



 
(xi)
I understand that the Company is under no obligation to register the Shares on
behalf of me or to assist me in complying with any exemption from registration
under the Act.



(c)             I recognize that an investment in the Shares involves a number
of significant risks, including those set forth under the captions "RISK
FACTORS" in the Company’s most recent Form 10-KSB and other periodic filings.


(d)           If the undersigned is a corporation, partnership, trust or other
entity, it is authorized and qualified to engage in the share exchange, and the
person signing this Subscription Agreement on behalf of such entity has been
duly authorized by such entity to do so.


(e)           If the undersigned is a corporation, a partnership or a limited
liability company, the person signing this Subscription and Lock Up Agreement on
its behalf hereby represents and warrants that the information contained herein
completed by any shareholders of such corporation, partners of such partnership
or members or managers of such limited liability company is true and correct
with respect to such shareholders, partners, members or managers (and if any
such shareholder, partner, member or manager is itself a corporation,
partnership or limited liability company, with respect to all persons having an
interest in such corporation, partnership or limited liability company, whether
directly or indirectly) and that the person signing this Subscription and Lock
Up Agreement has made due inquiry to determine the truthfulness and accuracy of
the information contained herein.


3.  Lock Up Agreement
 
(a)           I will not offer, sell, contract to sell, pledge, hypothecate,
grant any option to purchase or otherwise dispose of (the "Resale Restrictions")
any shares of Common Stock of the Company, or any securities convertible into or
exchangeable for shares of Common Stock of the Company, that I beneficially own
or otherwise hold by me as of the date of this letter, or which I may acquire
pursuant to the Agreement of Merger and Plan of Reorganization, or which are
issuable upon exercise of options, warrants, or other convertible securities
held by me on such dates, (collectively, the “Restricted Securities") for the
period specified hereafter without the prior written consent of a representative
of BOCO Investments, LLC.  Such restrictions shall apply to the Restricted
Securities for a period of two (2) years after the closing date of the Agreement
of Merger and Plan of Reorganization.  Thereafter, I may sell up to twenty-five
percent (25%) of the Restricted Securities every quarter beginning in the third
year.  As a reasonable means of ensuring compliance with the terms of this
Agreement, the undersigned further agrees that the Company may instruct the
transfer agent for the Restricted Securities to place a transfer restriction on
such transfer agent's records,


(b)           Notwithstanding the foregoing, if, at any time after fifteen (15)
months from the closing date of the Agreement of Merger and Plan of
Reorganization, the closing price of the Company’s common stock is above $3.00
per share for 25 out of 30 consecutive trading days with an average daily
trading volume in excess of 250,000 shares, I may sell up to ten percent (10%)
of the Restricted Shares in every quarter that these conditions are met.

 
- 4 -

--------------------------------------------------------------------------------

 





(c)           Notwithstanding the foregoing, if I am an individual, I may
transfer any or all of the Restricted Securities either during my lifetime or on
my death by will or intestacy to my immediate family or to a trust,
beneficiaries of which are exclusively me, a member or members of my immediate
family; provided, however, that in any such case it shall be a condition of the
transfer that the transferee execute an agreement stating that the transferee is
receiving and holding the Restricted Securities subject to the provisions of
this Agreement, and there shall be no further transfer of such Restricted
Securities except in accordance with this Agreement. For purposes of this
paragraph, "immediate family” shall mean spouse, lineal descendant, father,
mother, brother or sister of the transferor.


3.           In addition, notwithstanding the foregoing, if I am a partnership,
the partnership may transfer any Restricted Securities to a partner of such
partnership or a retired partner of such partnership who retires after the date
hereof, or to the estate of any such partner or retired partner, and any partner
who is an individual may transfer Restricted Securities by gift, will or
intestate succession to his or her immediate family (as defined above) or
ancestors. If I am a corporation, the corporation may transfer Restricted
Securities to any shareholder of such corporation and any shareholder who is an
individual may transfer Restricted Securities by gift, will or intestate
succession to his or her immediate family (as defined above) or ancestors.
Notwithstanding anything else herein to the contrary, in an such case, it shall
be a condition to the transfer that the transferee execute an agreement stating
that the transferee is receiving and holding the Restricted Securities subject
to the provisions of this Agreement and there shall be no further transfer of
such Restricted Securities except in accordance with this Agreement.


4.           I recognize that the offer of the Shares  in the Company was based
upon my representations and warranties contained above and hereby agree to
indemnify the Company and to hold it harmless against any and all liabilities,
costs, or expenses (including reasonable attorneys' fees) arising by reason of,
or in connection with, any misrepresentation or any breach of such warranties by
the undersigned, or arising as a result of the sale or distribution of the
Shares by me in violation of the Securities Act of 1933, as amended, or any
other applicable law. Further, in the event that any dispute were to arise in
connection with this Agreement or with the undersigned's investment in the
Company, I agree, prior to seeking any other relief at law or equity, to submit
the matter to binding arbitration in accordance with the rules of the American
Arbitration Association at a place to be designated by the Company.


Very truly yours,




By: ______________________________________________________
Signature


_________________________________________________________

Name (printed)


_________________________________________________________

Title of signing entity


Restricted Securities subject to this Agreement:
 
_________ shares of Apro exchanged for ________________ shares of Across America
 
 
 
- 5 -

 
 

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

 